DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 8/5/2020 are as follows:
Claims 1-20 are pending and are being examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/409053, filed on 1/18/2017.

Drawings
The drawings are objected to because:
Figure 11 is fuzzy, rendering it unsuitable for reproduction (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreyer (US6279978B1, as previously cited).
Re Claim 1. Schreyer teaches a tractor having a cabin configured to cover an operator's seat on a traveling body, the tractor comprising (Figures 1-4 illustrates the frame of the cabin, wherein the operator would sit inside the cabin to operate the vehicle; Column 2 lines 20-22): 
a cabin frame that defines a framework of the cabin, the cabin frame comprising (Figures 1-4 illustrates the frame of the cabin; Column 2 lines 20-22): 
a pair of left and right front pillars (right 12’s in Figure 1); 
a pair of left and right rear pillars (left 12’s in Figure 1), and 
a plurality of beams (14, 16, 18) that couple upper end portions of the front pillars and rear pillars to each other (Figures 1-4); 
wherein: 
at least a first portion (rear of 18) of the plurality of beams protrudes rearward from the rear pillars (left 12’s in Figure 1) (Figure 1 illustrates 18 is rearward of 12); and 
at least a portion of an air conditioner (interior of 18 is a HVAC unit) is accommodated inside of the first portion of the plurality of beams (Figures 1-2; Column 2 lines 28-30 teaches 18 is a HVAC compartment comprising a HVAC unit).

Re Claim 11. Schreyer teaches a work vehicle comprising (Figures 1-4): 
a cabin comprising a cabin frame that constitutes a framework of the cabin, the cabin frame comprising (Figures 1-4 illustrates the frame of the cabin, wherein the operator would sit inside the cabin to operate the vehicle; Column 2 lines 20-22): 
a plurality of pillars comprising (Figures 1-4): 
a left front pillar and a right front pillar (right 12’s in Figure 1 are the left and right front pillars); 
a left rear pillar and a right rear pillar (left 12’s in Figure 1 are the left and right rear pillars); and 
a plurality of beams (14, 16, 18) each coupling multiple pillars of the plurality of pillars (Figures 1-4); 
wherein: 
a first portion (rear of 18) of a first beam (beam of 18) of the plurality of beams protrudes rearward from the left and right rear pillars (Figure 1 illustrates 18 is rearward of 12); and 
at least a portion of an air conditioner (interior of 18 is an HVAC unit) is accommodated inside of the first portion (Figures 1-2; Column 2 lines 28-30 teaches 18 is a HVAC compartment comprising a HVAC unit). 

Re Claim 2. Schreyer teaches a reinforcement beam is connected to left and right rear pillars (Figure 1-2 illustrates a connecting component between the rear pillars); and wherein: the reinforcement beam is positioned forward of the first portion of the plurality of beams; and the first portion and the reinforcement beam are arranged to form a rectangular shape in a plan view (Figures 1-2).
Re Claim 3. Schreyer teaches a roof body (20) coupled to an upper side of the cabin frame, and left and right discharge ducts (36) disposed separately on left and right side portions of the roof body, the left and right discharge ducts configured to discharge conditioned air from the air conditioner into the cabin are disposed separately on left and right side portions of the roof body (Figures 1-4 illustrates left and right discharge ducts).

Re Claim 12. Schreyer teaches the plurality of beams include: the first beam (beam of 18); a second beam (14) positioned forward of the first beam; and a third beam (connecting component between rear pillars 12 at 18) that extends between the left and right rear pillars; the third beam is positioned forward of the first portion of the first beam; and the first beam and the third beam are arranged to form a rectangular shape in a plan view (Figures 1-2).
Re Claim 13. Schreyer teaches the plurality of beams further comprises: a fourth beam (16) that extends between the second beam and the first beam; and a fifth beam (16) that extends between the second beam and the first beam; and the second beam, the third beam, the fourth beam, and the fifth beam are arranged to form a rectangular shape in the plan view (Figures 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schreyer (US6279978B1, as previously cited) in view of Ichikawa (US2007/0044492A1, as previously cited).
Re Claim 4. Schreyer teaches an intake duct configured to take in outside air (Figures 1-4) but fails to specifically teach the left and right discharge ducts and the intake duct are separately arranged in upper and lower inside portions of the roof body.
Ichikawa teaches left and right discharge ducts (15B of Ichikawa) and an intake duct (“b” of Ichikawa) configured to take in outside air are separately arranged in upper and lower inside portions of the roof body (Ichikawa Figures 1-6, wherein Figure 3 illustrates the air intake duct “b” is above the discharge ducts “15B”).  
Therefore, in view of Ichikawa’s teaching, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to separately arranged intake and discharge in upper and lower inside portions of the roof body in order to better distribute the airflow to each vent.
Re Claim 5. Schreyer as modified by Ichikawa teach outside air intake holes (13B of Ichikawa) defined in both left and right side portions of the roof body, the outside intake holes configured to allow the intake duct to communicate with outside air; and outside air filters (33 of Ichikawa) coupled to the outside air intake holes (Ichikawa Figures 1-6, wherein Figures 4 and 5 illustrate left and right air intake ducts with filters).
Re Claim 6. Schreyer as modified by Ichikawa teach the intake duct (“b” of Ichikawa) is disposed above both the left and right discharge ducts (15B of Ichikawa) inside of the roof body (Ichikawa Figures 3-5 illustrate the intake duct "b" is above the discharge duct "15B").
Re Claim 7. Schreyer teaches the plurality of beams further includes: a front beam (14) and a rear beam (forward portion of 18) that are positioned at a front and rear of the cabin, respectively; a left beam (16) that extends between the left front pillar and the left rear pillar, the left beam coupled to the front beam and the rear beam; and a right beam (16) that extends between the right front pillar and the right rear pillar, the right beam coupled to the front beam and the rear beam (Figures 1-4).
Re Claim 9. Schreyer teaches a left portion of the reinforcement beam is coupled to a bottom portion of the rear beam; and a right portion of the reinforcement beam is coupled to a bottom portion of the rear beam (Figures 1-4).
Re Claim 10. Schreyer teaches the rear beam is positioned vertically above the pair of left and right rear pillars (Figures 1-4).

Allowable Subject Matter
Claims 8 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites “the intake duct comprises a left intake duct and a right intake duct; the left beam defines a left outside air intake hole configured to allow the intake duct to communicate with outside air; and the right beam defines a right outside air intake hole configured to allow the intake duct to communicate with outside air”.  Claim 14 similarly recites “the intake duct in communication with outside air via a first aperture defined in the fourth beam and a second aperture defined in the fifth beam”.  Schreyer as modified by Ichikawa teach the intake duct comprises a left intake duct and a right intake duct, but fails to teach the left and right beams comprise outside air intake holes/apertures that communicate with outside air.  There would be no motivation to further modify the prior art without utilizing impermissible hindsight reasoning.  Claims 15-20 are dependent upon claim 14 and are thus allowable for the same reason claim 14 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763